DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 63014053 filed 04/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-22 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 2 is objected to because of the following informalities:  please amend “ccs” in line 2 of the claim to the unit of measurement of “mL”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 contain the trademark/trade name Carbopol®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carbomer and, accordingly, the identification/description is indefinite.



Claim Interpretation
The phrase “may be” in claim 2 is interpreted as an “optional” language. For this office action and art rejection purposes, the limitation of “hypotonic, isotonic, or hypotonic saline solution following the phrase “may be”  will be interpreted a component that is made optional or not required, and thereby not part of claim 2. For example, claim 2, will be interpreted as “the liquid topical sinus therapy of claim1, wherein a liquid volume of the medicated formulation ranges from 5 mL to 1000 mL in a saline solution.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (US 2016/0175245 A1).
Regarding claim 1, Brewer teaches a topical liquid for sinus therapy comprising a formulation containing antifungal agent and antibiotic, wherein the formulation is delivered to the nostril, nasal passage or sinus via a nasal irrigation device ([0011], [0017], [0022], [0025]-[0033]; claims 1-12 and 18).
Regarding claim 2, Brewer teaches the formulation has a liquid volume of 10 mL or 20 mL in saline solution ([0027]-[0029]).
Regarding claim 3, as discussed above, Brewer teaches the formulation contains antifungal agent and antibiotic.
Regarding claim 5, Brewer teaches before dilution, the formulation containing antifungal agent and antibiotic is in the form of powder ([0017], [0032]-[0033]).
Regarding claim 6, Brewer teaches the formulation is in the form of a gel ([0011] and [0031]; claim 9).
Regarding claim 12, Brewer teaches the antibiotic is selected from cephalosporins, penicillins, aminoglycosides, quinolones, tetracyclines, and macrolides ([0020], [0035]; claim 13).
Regarding claim 13, Brewer teaches the antifungal agent is selected from  amphotericin B, fluconazole, itraconazole, nystatin, micafungin and caspofungin ([0025]; claim 2).
As a result, the aforementioned teachings from Brewer are anticipatory to claims 1-3, 5-6 and 12-13 of the instant invention.

Claim(s) 1, 11-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 2016/0279057 A1).
Regarding claim 1, Ray teaches a formulation including azelastine in an aqueous solution, wherein the formulation is delivered to sinus and nasal mucosal via a nebulizer device (Abstract; [0005]-[0006], [0009], [0012], [0013], [0015]-[0022], [0026], [0028], [0031], [0034], [0043], [0045]; claims 1, 5-8, 14, 17-18, 30 and 32).
Regarding claim 11, Ray teaches the formulation can further contain a corticosteroid selected from fluticasone, monetasone and betamethasone ([0006], [0006], [0009], [0018], [0045]; claim 8).
Regarding claim 12, Ray teaches the formulation can further contain antibiotic selected from a quinolone, muprocin and vancomycin ([0008], [0009], [0017], [0045]; claim 6)
Regarding claim 13, Ray teaches the formulation can further contain antifungal agent selected from an azole and amphotericin B ([0006], [0008], [0017], [0045]; claims 7 and 15).
Regarding claim 14, as discussed above, Ray teaches the formulation contains azelastine.
Regarding claim 15, Ray teaches the formulation further contains hypromellose (hydroxypropyl methylcellulose) ([0011]; claim 30).
Regarding claim 16, Ray teaches the formulation further contains disodium EDTA ([0011]; claim 30).
Regarding claim 20, Ray teaches the formulation further contains citric acid ([0011]; claim 30).
As a result, the aforementioned teachings from Ray are anticipatory to claims 1, 11-16 and 20 of the instant invention.

Claim(s) 1-3, 5, 11, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US 2014/0219949 A1).
Regarding claim 1, Liang teaches a formulation containing steroid in an aqueous solution, wherein the formulation is delivered to the sinus cavity via a rinsing bottle, metered-dose, manual-pump spray, a metering, or an atomizing spray pump ([0012]-[0014], [0018]-[0021], [0027], [0045], [0047], [0048], [0049], [0056]; Examples 1 and 3; claims 1, 8-9, 12, 14, 15, 20-21).
Regarding claim 2, Liang teaches the formulation has a liquid volume of 240 mL in saline solution (Examples 1 and 3). 
Regarding claim 3, Liang teaches the steroid is a corticosteroid ([0056]). 
Regarding claim 5, Liang teaches the steroid drug is in powder form ([0020], [0049]; Example 3)
Regarding claim 11, Liang teaches the corticosteroid is selected from hydrocortisone, hydrocortisone acetate, cortisone acetate, tixocortol pivalate, prednisolone, methylprednisolone, and prednisone; triamcinolone acetonide, triamcinolone alcohol, mometasone, amcinonide, budesonide, desonide, fluocinonide, fluocinolone acetonide, and halcinonide; betamethasone, betamethasone sodium phosphate, dexamethasone, dexamethasone sodium phosphate, and fluocortolone; hydrocortisone-17-butyrate, hydrocortisone-17-valerate, aclometasone dipropionate, betamethasone valerate, betamethasone dipropionate, prednicarbate, clobetasone-17-butyrate, clobetasol-17-propionate, fluocortolone caproate, fluocortolone pivalate, and fluprednidene acetate; flunisolide; fluticasone propionate; triamcinolone acetonide; beclomethasone dipropionate, and budesonide ([0056]).
Regarding claim 19, Liang teaches the formulation further contains sodium carboxymethyl cellulose ([0019], [0021], [0047]-[0048]; Example 3; claims 12, 14 and 21).
Regarding claim 21, Liang teaches the formulation further contains menthol ([0019], [0045]; claim 15).
As a result, the aforementioned teachings from Liang are anticipatory to claims 1-3, 5, 11, 19 and 21 of the instant invention.

Claim(s) 1-5, 12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadidi et al (US 2018/0104253 A1).
Regarding claim 1, Yadidi teaches a formulation containing an antibiotic, wherein the formulation is delivered to the sinus via squeeze bottle, bulb syringe, neti pot or nebulizer ([0017]-[0020], [0038], [0043]-[0044], [0053], [0061]-[0061], [0067]-[0068], [0091]-[0116], [0176], [0184], [0186], [00190]-[0196], [0274], [0282]-[0302]).
Regarding claim 2, Yadidi teaches the formulation has a liquid volume of 120 mL in saline solution ([0113] and [0196]).
Regarding claim 3, as discussed above, Yadidi teaches the formulation contains an antibiotic.
Regarding claim 4, Yadidi teaches the formulation containing an antibiotic further containing an effervescent agent such as sodium bicarbonate ([0052], [0064], [0091]-[0092], [0176]-[0177], [0259] and [0471]), thereby the drug formulation of Yadidi include effervescent properties due to the sodium bicarbonate.
Regarding claim 5, Yadidi teaches the formulation is in the form of a powder ([0117], [0413], [0418] and [0434]).
Regarding claim 12, Yadidi teaches the antibiotic is a cephalosporin ([0018]-[0020]).
Regarding claim 16, Yadidi teaches the formulation further contains disodium EDTA ([0056], [0065]. [0103], [0154]).
Regarding claim 17, Yadidi teaches the formulation further contain glycerin ([0068], [0105], [0186], [0268]).
Regarding claim 19, Yadidi teaches the formulation further contains hydroxyethyl cellulose or methylcellulose ([0053], [0100], [0184], [0266]).
Regarding claim 20, Yadidi teaches the formulation further contains sodium bicarbonate or citric acid ([0064], [0091]-[0092], [0176]-[0177).
As a result, the aforementioned teachings from Yadidi are anticipatory to claims 1-5, 12, 16-17, and 19-20 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Brewer (US 2016/0175245 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach the dose form of the drugs is manufactured to include a gel of claim 6.
Regarding claim 6, Brewer teaches a topical liquid for sinus therapy comprising a formulation containing antifungal agent and antibiotic, wherein the formulation is delivered to the nostril, nasal passage or sinus via a nasal irrigation device ([0011], [0017], [0022], [0025]-[0033]; claims 1-12 and 18). Brewer teaches the formulation is in the form of a gel ([0011] and [0031]; claim 9).
It would have been obvious to one of ordinary skill in the art to formulate the formulation of Yadidi to a gel form, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Brewer provided the guidance so by teaching that the nasal formulation containing antibiotic of Yadidi when formulated for delivery from a syringe can be in a suitable form of a gel and such gel form is sufficiently viscous so as it can be maintained within a human sinus cavity after insertion (Brewer: [0031]). Thus, an ordinary artisan would have looked to other dosage form in known in the art that is suitable for nasal delivery including gel form, and achieve Applicant’s claimed invention with reasonable expectation of success.   
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 7, 12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Lulla et al (US 2017/0035780 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach a dose form of the drugs is manufactured to include a table or capsule of claim 7.
Regarding claim 7, Lulla teaches a dry powder formulation for nasal administration containing a therapeutic agent, wherein the powder can be filled into a capsule for use as a single dose device (Abstract; [0008], [0010], [0018], [0022], [0031], [0044]). 
It would have been obvious to one of ordinary skill in the art to formulate the nasal formulation of Yadidi to a capsule formulation, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yadidi indicated that the formulation can be formulated as a dry powder to be packaged as a single-dose product (Yadidi: [0282]-[0283] and [0307]), and per Lulla, the dry powder formulation adapted for nasal adminstration can be filled into a capsule for use as single dose device ([0044]. Thus, an ordinary artisan seeking to formulate a single-dose product would have looked filling the dry powder of Yadidi into a capsule, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-6, 8-10, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Mehta (US 6,520,384 B2).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach the device of claims of 8-10.
Regarding claims 8-10, Mehta teaches a nasal irrigation fluid suitable for dispense in purified water bottle containing a screw-on nosepiece and tube, wherein the container containing nosepiece and tube has marking to indicate a liquid level (Abstract; column2, lines 43-end; column 3; column 4, lines 1-7, column 5, lines 60-end; columns 6-7; claims 1, 7, 9, 15 and 21).
It would have been obvious to one of ordinary skill in the art to use the nasal irrigation bottle of Mehta as the device for dispensing the formulation of Yadidi, and produce the claimed invention one of ordinary skill in the art would have been motivate do so because Mehta provided the guidance to do so by teaching that the nasal irrigation fluid of Yadidi is suitable for dispensing in  purified water bottle containing a screw-on nosepiece and tube, as the structure of nosepiece is convenient for both children and adult (Mehta: column 2, lines 35-40; column 3, lines 12-16). One of ordinary skill in the art would have reasonable expectation of success in doing so because Yadidi indicated that the formulation can be delivered via a nasal irrigation bottle (Yadidi: [0030]; claim 8). Thus, ordinary artisan would have known to use nasal irrigation bottle of Mehta for conveniently dispensing the formulation of Yadidi, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Osbakken et al (US 2009/0142277 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach the corticosteroid of claim 11; the antifungal of claim 13 and the antihistamine of claim 14.
Regarding claims 11, 13 and 14, Osbakken teaches a formulation for delivery to the sinus cavity comprising one or more compounds selected from antibiotics, antifungals, antihistamines and steroids ([0005]-[0011], [0016], [0018]; claims 2 and 5-11). Osbakken teaches the antibiotics includes cephalosporin (claim 5). Osbakken teaches the antifungals are selected from Amphotericin B, fluconazole and itraconazole (claim 7). Osbakken teaches the antihistamines include azelastine (claim 10). Osbakken teaches the steroids includes betamethasome and mometasone (claim 11).
It would have been obvious to one of ordinary skill in the art include antifungals such as Amphotericin B, fluconazole and itraconazole; antihistamine such as azelastine; or steroids such as betamethasome and mometasone as the drug in the formulation of Yadidi and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yadidi and Osbakken commonly drawn to using nasal irrigation liquid for the treatment of sinusitis, and Osbakken indicated that aside of antibiotics, antifungals, antihistamines and steroids are also suitable as the drug in a nasal irrigation liquid for use in the treating of sinusitis (Osbakken: [0005]-[0011], [0016], [0018]; claims 2 and 5-11). Thus, an ordinary artisan seeking to treat fungal infection, and reduce allergic symptoms related to sinusitis would have looked to incorporating antifungals such as Amphotericin B, fluconazole and itraconazole; antihistamine such as azelastine; or steroids such as betamethasome and mometasone as the drug in the formulation of Yadidi, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 12, 15-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Liang et al (US 2014/0219949 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach the coating adhesant of claim 15; and the herbal additive of claim 21.
Regarding claim 15, Liang teaches a formulation containing steroid in an aqueous solution, wherein the formulation is delivered to the sinus cavity via a rinsing bottle, metered-dose, manual-pump spray, a metering, or an atomizing spray pump ([0012]-[0014], [0018]-[0021], [0027], [0045], [0047], [0048], [0049], [0056]; Examples 1 and 3; claims 1, 8-9, 12, 14, 15, 20-21). Liang teaches the formulation can further contain bioadhesive agent such as carbomer ([0019], [0048]; claim 14).
It would have been obvious to one of ordinary skill in the art to include carbomer in the formulation of Yadidi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Liang provided the guidance to do so by teaching bioadhesive agent such as carbomer is suitably added to nasal formulation to increase the retention time of the drug gradient over a biological substrate (Liang: [0048]). Thus, ordinary artisan seeking to increase the retention time of the drug gradient over the sinus cavity would have looked to including bioadhesive agent such as carbomer to the nasal formulation of Yadidi, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 21, Liang teaches the formulation further contains menthol ([0019], [0045]; claim 15).
It would have been obvious to one of ordinary skill in the are to include menthol in the formulation of Yadidi, produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Liang provided the guidance to do so by teaching menthol as a cooling agent can be suitably added to a nasal formulation. Thus, an ordinary artisan seeking to product a nasal formulation with a desired cooling effect would have looked to including menthol in the formulation of Yadidi and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Medler (WO 2015/082965 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi does not teach the medication formulation comprises chitosan of claim 18.
Regarding claim 18, Medler teaches a nasal rinse comprising sodium chloride, sodium bicarbonate, and chitosan (Abstract; page 5, last paragraph; pages 6-8; claims 1-12).
It would have been obvious to one of ordinary skill in the art to include chitosan in the formulation of Yadidi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yadidi and Medler are commonly drawn to nasal solutions containing sodium chloride and sodium bicarbonate for use in the treatment of chronic sinusitis, and Medler provided the guidance for including chitosan to promote healing (Medler: page 6). Thus, an ordinary artisan seeking to maximize the healing process in the treatment of chronic sinusitis would have looked to including chitosan in the formulation of Yadidi, and achieve Applicant’s claimed invention with reasonable expectation of success. Furthermore, it is noted that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-6, 12, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadidi et al (US 2018/0104253 A1), and further in view of Javer et al (US 2012/0021060 A1).
The liquid topical sinus therapy of claims 1-5, 12, 16-17, and 19-20 are discussed above from Yadidi, said discussion being incorporated herein in its entirety.
However, Yadidi,  does not teach the alternative medication of claim 22
Regarding claim 22, Javer teaches a formulation for treating or alleviating symptoms of sinusitis comprising manuka honey in an aqueous solution (Abstract; [0008]-[0009], [0030]-[0031], [0037]-[0044]).
It would have been obvious to one of ordinary skill in the art to include Manuka honey in the formulation of Yadidi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yadidi and Javer are commonly drawn to using nasal solutions in the treatment of sinusitis, and Javer provided the guidance for including manuka honey in the formulation of Yadidi so as to enhance the treatment of sinusitis (Javer: [0008]). Thus, to further enhance the treatment of sinusitis, an ordinary artisan provided the guidance from Javer would have looked to including Manuka honey in the formulation of Yadidi, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613